Up Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application 2018-192659 filed in Japan on October 11, 2018.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fair et al. (US Patent No. 3,668,653), herein “Fair,” in view of Barlow et al. (US Patent No. 5,189,624), herein “Barlow” in further view of Nogami (US Patent No. 6,442,436).  

Regarding claim 1,
Fair teaches a numerical control device (Col. 3, lines 2 – 5: “Still another feature of this invention is the provision of a control system in which a single, general purpose, digital computer simultaneously controls a plurality of multi-axis, general purpose, numerically controlled machine tools.”) including a control unit, (data processing machine, 60) wherein the control unit includes: (Col. 6, lines 24 – 27: 
a task management unit (Supervisor; Examiner’s Note – Figure 9 shows that the Supervisor is part of the main storage of the data processing machine.) that manages tasks that execute a machining program and tasks executed on the background of the tasks that execute the machining program; (Col. 41, lines 52 – 56: The SUPERVISOR also services requests for communications with the computer, as indicated by interrupts appearing in the F1 area. For example, the computer may be working on a background accounting program when a machine tool initiates a request for communications.”)
an interrupt processing unit that suspends the tasks (program such as a background program) being executed at a time point when the interrupt command was received to execute a predetermined interrupt program as an interrupt on the basis of the interrupt command output by the interrupt notification unit. (Col. 41, lines 38 – 60: “The operation and advantages of the illustrated programs will now be briefly described. The SUPERVISOR program oversees the running of the other programs, and controls many functions associated with communication between the computer and the machine tools. The SUPERVISOR controls the transmission of all types of data to the machine tool, such as the transmission of a block of machine part instructions from the BUFFER area, and the generation of the COMMAND signal which proceeds the transmission of DATA. When the active BUFFER area 306 or 307 becomes empty, the SUPERVISOR automatically sets the active buffer as reserve, sets the reserve buffer active, and initiates a buffer filling routine which transfers DATA from DISK 74 to the new reserve buffer. The SUPERVISOR also services requests for communications with the computer, as indicated by interrupts appearing in the F1 area. For example, the computer may be working on a background accounting program when This request generates a CHANNEL 1 interrupt which causes the running of the background program to be suspended, and the machine request is thereafter immediately serviced. During the servicing of interrupts, an analysis is made of certain bits of the STATUS and SENSE bytes.” See also Fair claims 69 and 70.) 
Fair also teaches the amended portion of interrupts having priority and teaches interrupt with a highest priority (Col. 42, lines 40 – 42: “Another important feature is that the SUPERVISOR will permit an interrupt within an interrupt, that is, all SELECTOR CHANNEL 1 interrupts are given priority over all other types of interrupts.” See also Col. 42, lines 57 – 66 and Col. 46, lines 52 – 57.) 
Fair may implicitly teach, but does not explicitly teach and interrupt notification unit that monitors a system or tool and then calls or outputs an interrupt command.  However, Barlow does teach an interrupt notification unit (Machine Control Logic, MCL, Figure 5, item 117) that monitors system data set to an interrupt condition designated in advance and outputs an interrupt command upon detecting that the interrupt condition is satisfied; (Col. 65, lines 14 – 23: “If sensors on the machine indicate that the tool is broken or it has worn out, a broken/worn tool interrupt subroutine is called. This subroutine is shown in FIG. 32. This subroutine permits automatic replacement of the cutting tool and resumption of the machining process following detection of a broken or worn out cutting tool in accordance with U.S. Pat. No. 4,799,408. The subroutine begins at block 956 in FIG. 32 where a tool break or adaptive overload priority interrupt is input.”  See also Col. 74, lines 11 – 15 (defining MCL as a portion of a computer program running on a processor).  Col. 65, lines 10 – 13: “Meanwhile, the lO automation MCL is responsive to tool break sensors and adaptive overload sensors, as indicated in block 956, during the rough machining operation.” See also Col. 50, lines 22 – 25 and Col. 67, lines 4 – 27.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the numerical control device that monitors and supervises tasks and if an interrupt is generated cause a program of the tool to be suspended during the servicing of the interrupts as in Fair with control logic that sensors a machine condition and if the tool is detected to be worn issue an interrupt as in Barlow in order to have a tool break detection and recovery and automatically control and manage abort functions.  (Column 3, lines 25 – 27) 
Fair and Barlow do not teach a task group where stopping the tasks is among the processing task group.  However, Nogami does teach a machining processing task group including at least tasks that execute a machining program that machines a work and tasks executed during the machining and executed on a background of the tasks (Col. 3, lines 15 – 21: “stop means accesses the task table in accordance with a temporary stop instruction to identify a group to which each task belongs,  temporarily stops tasks belonging to the machine controlling group and renews contents of the task table. The emergency stop means and temporary stop means have a function to continue the executing state of the tasks belonging to the machine monitoring group.”  See also Col. 2, line 64 – Col. 3, line 21) interrupts and suspends the tasks being executed among the machining processing task group (Col. 2, lines 49 – 55: Furthermore, the stop means of the multi-tasking system according to the present invention terminates or temporarily stops the execution of the tasks belonging to a first group identified on the basis of the grouping information of the task table, and continues the execution of the tasks belonging to a second group.”) and thereby suspend the tasks included in the machining processing task group. (Col. 2, lines 44 – 48: “The program executing means has stop means as a safety function, and the stop means obtains the grouping information from the task table in accordance with a stop instruction, identifies each group of the tasks, and performs a different control for each group.” Col. 3, lines 1 – 63, Col. 4, lines 30 – 57, and Col 5, line 16 – 17 (which teaches a task managing section 13.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the numerical control device that monitors and supervises tasks and if an interrupt is generated cause a program of the tool to be suspended during the servicing of the interrupts as in Fair with control logic that sensors a machine condition and if the tool is detected to be worn issue an interrupt as in Barlow with a program or system that is able to group tasks and stop a task and continue a task depending on their grouping as in Nogami in order to separate tasks that relate to the robot control and tasks related to constitution of the task. (Col. 3, lines 55 – 63 and Col 1, lines 25 – 29) 

2.	Regarding claim 3,
Fair, Barlow, and Nogami teach the limitations of claim 1 which claim 3 depends. Barlow also teaches a display, wherein the control unit further includes: an interrupt condition input unit that provides a user interface for designating the interrupt condition and the interrupt program executed as an interrupt when the interrupt condition is satisfied.  (Col. 65, lines 38 – 55: “(Column 65, lines 38 – 55: “A check then is made at block 962 to see if an M116 code has been input. In other words, a check is made to see if a finish cut was being made when the tool break occurred or the tool became worn. If an M116 code was not input then a display is made at blocks 964a and 964b to the effect that a broken or worn tool is in the workstation, the retrace button must be pushed to change the tool (see U.S. Pat. No. 4,799,408 which describes the details of the retrace operation), the clear button must be pushed to stop the program execution and the cycle start button must be pushed to cancel the interrupt and restart the cut. A similar message is sent to the host. If there was an M116 code at block 962, then a display is made and a message sent to the host at blocks 964b and 964c which is the same as the display and message of blocks 964a and 964b except that the display and message say that the broken or worn tool was involved in a finish cut.”)   

Regarding claim 4,
Fair, Barlow, and Nogami teach the limitations of claim 3 which claim 4 depends. Barlow also teaches that the interrupt condition input unit further provides a user interface for enabling or disabling an interrupt function.  (Column 65, lines 38 – 55: “A check then is made at block 962 to see if an M116 code has been input. In other words, a check is made to see if a finish cut was being made when the tool break occurred or the tool became worn. If an M116 code was not input then a display is made at blocks 964a and 964b to the effect that a broken or worn tool is in the workstation, the retrace button must be pushed to change the tool (see U.S. Pat. No. 4,799,408 which describes the details of the retrace operation), the clear button must be pushed to stop the program execution and the cycle start button must be pushed to cancel the interrupt and restart the cut. A similar message is sent to the host. If there was an M116 code at block 962, then a display is made and a message sent to the host at blocks 964b and 964c which is the same as the display and message of blocks 964a and 964b except that the display and message say that the broken or worn tool was involved in a finish cut.”  Col. 65, line 56 – Col. 66, line 21: “After one of the displays and messages described above, a check is made at block 966a to see if a CLEAR button was pushed. If it was, the subroutine ends in block 968. If the CLEAR button was not pushed, a check is made at block 966b to see if the cycle start button or the retrace button was pushed. If one of those buttons was not pushed, the appropriate message in blocks 964a or b and c continues to be displayed depending on the results of the check of block 962. If one of those buttons was pushed, a tool break/overload flag is set in block 970. The tool break/overload flag, when set, signals the T-code task to exchange the tool without an M06, command, and when completed, routes the logic execution back to the Broken/worn Tool Interrupt subroutine. The retrace operation is then activated for one block of the part program in block 972. In effect, the most recently executed block of the part program is executed in reverse to retract the broken or worn tool from the workpiece. A feed hold function, if activated, is turned off at this time to permit the attendant to use it to stop motion. A push on a feed hold button stops machine axes motion; a subsequent push releases machine axes motion. Next, a check is made at block 974 to see if the cycle start button was pushed. If that button was pushed, feedhold is applied and the tool break/overload flag is cleared in block 976. The spindle DIR and spindle SFM variables are read in block 978. The door enclosing the machining environment is closed, the coolant is turned on, and constant surface speed (CSS) cutting mode is reestablished, i.e. the spindle re-starts and runs at the previously specified SFM (surface feet per minute.). Feedhold also is released in block 980. The subroutine of FIG. 32 then returns to the part program in FIG. 22.” 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fair in view of Barlow in further view of Nogami in further view of Roseman (US Patent No. 5,038,3180)  

Regarding claim 2,
Fair, Barlow, and Nogami teach the limitations of claim 1 which claim 2 depends. They do not teach that the interrupt routine stores data on the system.  However, Roseman does teach a storage unit, (register 106a and sequential memory locations including memory locations 78a) wherein the interrupt program executes a process of storing, in the storage unit, a value of arbitrary system data including a value of a signal designated in advance, a value of a variable designated in advance, or an offset value designated in advance.  (Col. 2, lines 5 – 10: “These messages usually comprise status information indicating the condition of the sensors and drives of each machine tool or processing station and control information commanding the operation of the drives or valves of the tools or stations.” Col. 10, lines 23 – 54: “In FIG. 5, network messages addressed to particular receiving registers 106a through 106n in interface circuit card 24 pass over conductors 32. Substantively, the PLCs have been programmed to initiate message transfers to the interface circuit card at address 009 periodically or upon changes in the status of the controlled machine tool or process station. The initiation of sending the messages becomes programmed into the PLCs under operator control. Each PLC addresses a particular one of the receiving registers 106a through 106n for receiving the sent message Alternatively, the interface circuit card 24 can have one receiving register to receive all messages initiated by the PLCs upon suitable arrangement of the system to insure positive receipt and protection of the messages. In this system, interrupt-call program 94 moves the messages from the receiving registers to the respective assigned mailbox memory locations 78a through 78n while adding a time/date identifying information with each message. This later identifies to the spreadsheet program and the user the relative time of the status message from the PLCs. In moving the messages from the registers to the mailbox memory location, the interrupt-call program 94 will move the sequential messages received in receiving register 106a into sequential memory locations following memory locations 78a. The user assigned the mailbox memory locations 78a under control of the set mailbox location command in sub-menu 102 depicted in FIG. 4. Each mailbox can be as large as desired by the user to retain the sequential messages and time/date stamp of the messages until they are moved into the displayed spreadsheet.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the numerical control device that monitors and supervises tasks and if an interrupt is generated cause a program of the tool to be suspended during the servicing of the interrupts as in Fair with control logic that sensors a machine condition and if the tool is detected to be worn issue an interrupt as in Barlow with a program or system that is able to group tasks and stop a task and continue a task depending on their grouping as in Nogami having a interrupt program store data (messages) on the status of the machine tools when called as in Roseman in order to store and monitor real-time information needed to perform real-time control of machinery and processing stations. (Col. 15, lines 8 – 10)


Response to Arguments

Applicant’s arguments with respect to all claims have been considered but some are moot because the arguments do not apply in light of the new reference being used in the current rejection necessitated by amendment.  Specifically, the new reference of Nogami teaches grouping of tasks and terminates the task belonging to a certain group and allowing the continued execution of the tasks that belong to a different group.  The machines being controlled in Nogami are industrial robots or machine tools and the reference is easily combinable with Fair and Barlow.   Nogami was necessitated by amendment and therefore this action is made final. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Coleman (US PG Pub. No. 20140082240) teaches suspending a job when an interrupt signal is received from a hardware device in paragraph 0021: “The destination processor device may then stop normal processing, such as the running of an application, and may execute a routine or program in memory that is associated with the interrupt source 102.”  The hardware device may be from machinery such as robotic devices as disclosed in paragraph 0019. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116